Exhibit 10.17

SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is entered into by
Clayton Lewis, President & Chief Operating Officer (hereinafter referred to as
“Employee”) and House Values Inc., its parent, affiliates, subsidiaries,
officers, directors, and managers (hereinafter referred to as “HouseValues Inc.”
or “Employer”).

RECITALS

A. Employee has been employed by HouseValues Inc., and Employee was terminated
January 23, 2007 (the “Termination Date”).

B. HouseValues Inc. wishes to offer Employee a separation package in exchange
for the Employee’s agreement clarifying and resolving any disputes that may
exist between the Employee and HouseValues Inc. arising out of the employment
relationship and the ending of that relationship, and any continuing obligations
of the parties to one another following the end of the employment relationship.

C. Each of the undersigned parties to this Agreement has had ample opportunity
to review the facts and law relevant to this issue, has consulted fully and
freely with competent counsel of its choice if desired, and has entered this
Agreement knowingly and intelligently without duress or coercion from any
source. Employee has had a reasonable time in which to consider whether he
wished to sign this Agreement.

AGREEMENTS

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained below, it is agreed as follows:

 

  1. EMPLOYMENT ENDING DATE AND RESPONSIBILITIES, FINAL PAYCHECK

Employee’s employment with HouseValues Inc. ended on January 23, 2007. Employee
is not expected to have further employment duties to HouseValues Inc.

Employee will be paid his final paycheck through January 23, 2007 on February 6,
2007. Employee will also receive a lump sum for any accrued vacation hours
through Termination Date, less applicable withholdings on February 6, 2007.



--------------------------------------------------------------------------------

Employee acknowledges that HouseValues Inc. does not owe him any other
compensation in the way of bonus compensation or otherwise, with the exception
of any vested distribution for the 401K plan (if applicable).

 

  2. PAYMENTS AND BENEFITS BY EMPLOYER

In exchange for the promises contained in paragraph seven below, and execution
of this Separation Agreement, HouseValues Inc. will provide Employee eleven
months of base salary. This will be paid in pay period installments coinciding
with HouseValues, Inc. standard payroll schedule. The first installment will be
made on the first scheduled payroll after the Effective Date (date on which the
Separation Agreement is executed); and,

HouseValues agrees that upon the execution of this Separation Agreement, the
unvested portion of Employee’s new hire grant stock options and Employee’s
January, 2007 refresher grant stock options that would have been exercisable as
of the fourth quarterly vesting following Termination (as of January 23, 2007),
will become vested and exercisable. Employee agrees to cancellation of all other
stock option grants and therefore no acceleration of those other stock option
grants, and,

Should Employee elect COBRA by completing the enrollment forms and returning
them timely to the healthcare carrier, HouseValues Inc. will pay the first
twelve months of COBRA premiums on a monthly basis, directly to the healthcare
carrier on Employee’s behalf. Thereafter, Employee will be eligible for
continuation of his coverage under the terms and conditions of COBRA, at his own
expense. Employee’s COBRA effective date is February 1, 2007. HouseValues Inc.
will pay premiums from February 1, 2007 through January 31, 2008 should Employee
remain qualified and enrolled in COBRA during that period; and,

HouseValues Inc. agrees that it will not protest any unemployment benefits
allowed to Employee, if Employee applies for such benefits.

 

  3. VALID CONSIDERATION

Employee and HouseValues Inc. agree that the offer of severance pay and benefits
by HouseValues Inc. to Employee described in the preceding paragraph is offered
by HouseValues Inc. solely as consideration for this Agreement. In the event
Employee fails to abide by the terms of this Agreement, HouseValues Inc. may
elect, at its option and without waiver of other rights or remedies it may have,
not to pay or provide any unpaid severance payments, and to seek to recover
previously paid severance pay,

 

-2-



--------------------------------------------------------------------------------

  4. STOCK OPTION

Employee will be entitled to exercise any portion of the stock option granted to
him that is vested as of the Termination Date, subject to the terms of the
Company’s 1999 Stock Incentive Compensation Plan and letter agreement between
the Company and Employee. It is Employee’s responsibility to be aware of the
date that any vested, unexercised portion of the stock option granted to him
terminates and become unexerciseable. Employee further acknowledges and agrees
that under the terms of the stock option granted to Employee, no shares will
vest after the Termination Date and all unvested shares will terminate as of the
Termination Date.

 

  5. REAFFIRMATION OF CONFIDENTIAL INFORMATION, INVENTIONS, NONSOLICITATION AND
NONCOMPETITION AGREEMENT

Employee expressly reaffirms and incorporates herein as part of this Agreement
the Confidential Information, Inventions, Nonsolicitation And Noncompetition
Agreement, which Employee signed as part of his employment with HouseValues
Inc., a copy of which was given to Employee, and which shall remain in full
effect.

 

  6. CONFIDENTIALITY OF SEPARATION AGREEMENT

Employer and Employee acknowledge the requirement for public filing of
Employee’s Agreement at the legally specified date for SEC purposes. Employee
agrees that he will keep the terms of this Agreement (including, but not limited
to, the severance payment) completely confidential until such time as it is made
public, and that until public filing, Employee will not disclose any information
concerning this Agreement or its terms to anyone other than his spouse or
domestic partner, legal counsel, tax advisors, and/or financial advisors, who
will be informed of and bound by this confidentiality clause, and except as
required by court order. In the event Employee is requested, by court order or
any other legal process, to provide information covered by this confidentiality
obligation, Employee agrees to immediately notify HouseValues Inc. of any such
request.

 

  7. GENERAL RELEASE OF CLAIMS

Employee expressly waives any claims against HouseValues Inc. (including, for
purposes of this paragraph 7, all parents, affiliates, subsidiaries, officers,
directors, stockholders, managers, employees, agents, investors, and
representatives) and releases HouseValues Inc. (including its parents,
affiliates, subsidiaries, officers, directors, stockholders, managers,
employees, agents, investors, and representatives) from any claims, whether
known or unknown, which existed or may have existed at

 

-3-



--------------------------------------------------------------------------------

any time up to the date of this Agreement, including claims related in any way
to Employee’s employment with HouseValues Inc. or the ending of that
relationship. This release includes, but is not limited to, any claims for
wages, bonuses, employment benefits, stock options, or damages of any kind
whatsoever, arising out of any common law torts, arising out of any contracts,
express or implied, any covenant of good faith and fair dealing, express or
implied, any theory of wrongful discharge, any theory of negligence, any theory
of retaliation, any theory of discrimination or harassment in any form, any
legal restriction on HouseValues Inc.’s right to terminate employees, or any
federal, state, or other governmental statute, executive order, or ordinance,
including, without limitation, Title VII of the Civil Rights Act of 1964 as
amended, the Civil Rights Act of 1991, the Civil Rights Act of 1866, 42 U.S.C. §
1981, the Americans with Disabilities Act, the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Family and Medical Leave Act,
the Employee Retirement Income Security Act, the Washington Law Against
Discrimination, or any other legal limitation on or regulation of the employment
relationship. Employee agrees to indemnify and hold HouseValues Inc. harmless
from and against any and all loss, costs, damages, or expenses, including,
without limitation, reasonable attorneys’ fees incurred by HouseValues Inc. or
arising out of any breach of this Agreement by Employee or resulting from any
representation made herein by Employee that was false when made. This waiver and
release shall not preclude either party from filing a lawsuit for the exclusive
purpose of enforcing its rights under this Agreement and shall not waive or
release claims where the events in dispute first arise after the execution of
this Agreement.

Employee represents that Employee has not filed any complaints, charges or
lawsuits against HouseValues Inc. with any governmental agency or any court, and
agrees that Employee will not initiate, assist or encourage any such actions,
except as required by law. Employee further agrees that if a commission, agency,
or court assumes jurisdiction of such claim, complaint or charge against
HouseValues Inc. on behalf of Employee, Employee will request the commission,
agency or court to withdraw from the matter.

Employee represents and warrants that he is the sole owner of the actual or
alleged claims, rights, causes of action, and other matters which are released
herein, that the same have not been assigned, transferred, or disposed of in
fact, by operation of law, or in any manner, and that he has the full right and
power to grant, execute and deliver the releases, undertakings, and agreements
contained herein.

 

-4-



--------------------------------------------------------------------------------

  8. NO ADMISSION OF WRONGDOING

This Agreement shall not be construed as an admission by Employer of any
wrongful act, unlawful discrimination, or breach of contract, and Employer
specifically disclaims any liability to or discrimination against Employee or
any other person.

 

  9. NONDISPARAGEMENT

Employee agrees to refrain from making any derogatory or disparaging comments to
the press or any individual or entity including employees and former employees,
regarding House Values Inc., its business or related activities, or the
relationship between the parties.

 

  10. RETURN OF PROPERTY

Employee confirms that Employee has or will immediately; upon the Termination
Date, return to Employer all files, memoranda, records, credit cards, pagers,
computers, computer files, passwords and pass keys, card keys, or related
physical or electronic access devices, and any and all other property received
from Employer or any of its current or former employees or generated by Employee
in the course of employment.

 

  11. BREACH OR DEFAULT

In the event of any breach or default under this Agreement by Employee,
HouseValues Inc. may suffer irreparable damages and have no adequate remedy at
law. In the event of any threatened or actual breach or default, HouseValues
Inc. shall be entitled to injunctive relief, specific performance and other
equitable relief. The rights and remedies of HouseValues Inc. under this
paragraph are in addition to, and not in lieu of, any other right or remedy
afforded to HouseValues Inc. under any other provision of this Agreement, by
law, or otherwise. Any party’s failure to enforce this Agreement in the event of
one or more events that violate this Agreement shall not constitute a waiver of
any right to enforce this Agreement against subsequent violations.

 

  12. SEVERABILITY

The provisions of this Agreement are severable, and if any part of it is found
to be unlawful or unenforceable, the other provisions of this Agreement shall
remain fully valid and enforceable to the maximum extent consistent with
applicable law.

 

-5-



--------------------------------------------------------------------------------

  13. ENTIRE AGREEMENT

This Agreement, and the Confidential Information, Inventions, Nonsolicitation
And Noncompetition Agreement employee signed that is incorporated herein by
reference, set forth the entire understanding between Employee and HouseValues
Inc. and supersedes any prior agreements or understandings, express or implied,
pertaining to the terms of Employee’s employment with HouseValues Inc. and the
employment relationship. Employee acknowledges that in executing this Agreement,
Employee does not rely upon any representation or statement by any
representative of HouseValues Inc. concerning the subject matter of this
Agreement, except as expressly set forth in the text of the Agreement. No
modification or waiver of this Agreement will be effective unless evidenced in a
writing signed by both parties.

 

  14. GOVERNING LAW

This Agreement will be governed by and construed exclusively in accordance with
the laws of the State of Washington without reference to its choice of law
principles. Any disputes arising under this Agreement shall be brought in a
court of competent jurisdiction in the State of Washington.

 

  15. KNOWING AND VOLUNTARY AGREEMENT

Employee agrees that Employee has carefully read and fully understands all
aspects of this Agreement including the fact that this Agreement releases any
claims that Employee might have against Employer. Employee agrees that Employee
has not relied upon any representations or statements not set forth herein or
made by Employer’s agents or representatives. Finally, Employee agrees that
Employee has been advised to consult with an attorney prior to executing the
Agreement, and that Employee has either done so or knowingly waived the right to
do so, and now enters into this Agreement without duress or coercion from any
source.

 

  16. PERIODS FOR SIGNING AND REVOCATION

Employee acknowledges that he has been provided the opportunity to consider for
twenty one (21) days whether to enter this Agreement, and has voluntarily chosen
to enter the Agreement on this date.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
indicated below.

 

HouseValues Inc.     By:   /s/ Ian Morris       /s/ Clayton Lewis   Ian Morris
Chief Executive Officer       Clayton Lewis Dated: 1/20/07     Dated: 1/20/07

 

-7-